DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: in paragraph [00001], the patent numbers and their issued date for applications 16/571,612, and 15/921,403 should be provided.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11,223,352 (the ‘352 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment (Figure 1) of the invention. More specifically, claims 1-16 of the ‘352 patent teaches an apparatus and a method thereof that includes a first circuit (a first circuit recited in the ‘352 patent) with a first mode and a second mode; and a second circuit configured to change a bias applied to the first circuit to switch the first circuit between the first mode and the second mode (a second circuit recited in the ‘352 patent) which corresponds to claim 1 of the instant application. 
Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10,418,990 (the ‘990 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment (Figure 1) of the invention. More specifically, claims 1-8 of the ‘990 patent teaches an apparatus and a method thereof that includes a first circuit (first and second circuits recited in the ‘990 patent) with a first mode and a second mode (the first and second circuits recited in the ‘990 patent operates alternatively); and a second circuit configured to change a bias applied to the first circuit to switch the first circuit between the first mode and the second mode (the control that changes (alternates) the operating of the first and second circuits in the ‘990 patent, since the first and second circuits recited in the ‘990 patent operates alternatively, where the first circuit in the ‘990 patent drives to a first voltage and the second circuit in the ‘990 patent drives to a second voltage) which corresponds to claim 1 of the instant application. 
Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,923,559 (the ‘559 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are to substantially the same embodiment (Figure 1) of the invention. More specifically, claims 1-20 of the ‘559 patent teaches an apparatus and a method thereof that includes a first circuit (first and second circuits recited in the ‘559 patent) with a first mode and a second mode (the first and second circuits recited in the ‘559 patent operates alternatively); and a second circuit configured to change a bias applied to the first circuit to switch the first circuit between the first mode and the second mode (the control that changes (alternates) the operating of the first and second circuits in the ‘559 patent, since the first and second circuits recited in the ‘559 patent operates alternatively, where the first circuit in the ‘559 patent drives to a first voltage and the second circuit in the ‘559 patent drives to a second voltage) which corresponds to claim 1 of the instant application. 
Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,124,264 (the ‘264 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are to substantially the same embodiment (Figure 1) of the invention. More specifically, claims 1-17 of the ‘264 patent teaches a method which correspond to a circuit that includes a first circuit (an output driver recited in the ‘264 patent) with a first mode and a second mode (first mode operation and second mode operation in claims 1-9; first portion and second portion of the output driver in claims 10-17); and a second circuit configured to change a bias applied to the first circuit to switch the first circuit between the first mode and the second mode (configuring the output driver to a second mode of operation to take place in responsive to the output terminal voltage reaching the first voltage within the desired output voltage range, and the output driver drives the output terminal to a second voltage recited in claims 1-9; a control circuit in claims 10-17) which corresponds to claim 1 of the instant application. 
Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of U.S. Patent No. 8,570,073 (the ‘073 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are to substantially the same embodiment (Figure 1) of the invention. More specifically, claims 9-20 of the ‘073 patent teaches a load driver and a system that includes a first circuit (high drive circuit and low drive circuit recited in the ‘073 patent) with a first mode and a second mode (high and low); and a second circuit configured to change a bias applied to the first circuit to switch the first circuit between the first mode and the second mode (a control to activate/deactivate one of the high drive circuit and the low drive circuit) which corresponds to claim 1 of the instant application. 
Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 8,164,365 (the ‘365 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are to substantially the same embodiment (Figure 1) of the invention. More specifically, claims 18-20 of the ‘365 patent teaches an apparatus and method a thereof that includes a first circuit (low drive circuit and high drive circuit recited in the ‘365 patent) with a first mode and a second mode (high circuit drives non-resistive load to a voltage within a voltage range, low drive circuit adjust the non-resistive load voltage to approximately the input voltage); and a second circuit configured to change a bias applied to the first circuit to switch the first circuit between the first mode and the second mode (control signal generator) which corresponds to claim 1 of the instant application. 
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Tomishima (USP 6,807,109). 
For claim 1, Figure 2 of Tomishima teaches an apparatus comprising: a first circuit (OKT0) configured to drive a non-resistive load (at PAD OPD0), wherein: the first circuit (OKT0) comprises a first mode (10) and a second mode (8); the first mode (10) drives the non-resistive load (PAD OPD0) with a first voltage; and the second mode (8) drives the non-resistive load (PAD OPD0) with a second voltage different from the first voltage; and a second circuit (circuitry generates MOD) configured to change a bias applied to the first circuit (OKT0) to switch the first circuit (OKT0) between the first mode (10) and the second mode (8).
Claim 1 is also rejected under 35 U.S.C. 102(b) as being anticipated by Martin (USP 5,739,700).
For claim 1, Figure 2 of Martin teaches an apparatus comprising: a first circuit (218, 212) configured to drive a non-resistive load (at 224), wherein: the first circuit (218, 212) comprises a first mode (218) and a second mode (212); the first mode (218) drives the non-resistive load (at 224) with a first voltage; and the second mode (212) drives the non-resistive load (at 224) with a second voltage different from the first voltage; and a second circuit (230) configured to change a bias applied to the first circuit (218, 212) to switch the first circuit (218, 212) between the first mode (218) and the second mode (212).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842